BELCHER, Judge.
The conviction is for driving while intoxicated; the punishment, three days in jail and a fine of fifty dollars.
In order to convict the appellant of the offense charged, it is essential that the state prove beyond a reasonable doubt that he drove a motor vehicle upon a public highway while intoxicated.
*266There are no facts or circumstances showing when the parked automobile in which appellant was seated was driven on the highway or that the appellant was intoxicated before or at the time it was parked near the highway.
Here, the instant facts are deemed sufficient to support the conclusion that in the selection of the grand jury which returned the indictment a member of the grand jury commission selected prospective grand jurors with the view that those selected would return an indictment against this appellant.
We have concluded that the learned trial court fell into error in failing to sustain appellant’s motion to quash the indictment.
The judgment is reversed and the prosecution is dismissed.